Exhibit 10.1

 

EXECUTION COPY

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of February 19, 2008, by and among AML Communications, Inc., a Delaware
corporation (the “Parent”), Mica-Tech Acquisition Corp, a California corporation
(the “Merger Sub”), Mica-Tech, Inc., a California corporation (the “Company”),
and the shareholders of the Company who are signatories hereto (each, a
“Shareholder” and collectively, the “Shareholders”).  Capitalized terms used in
this Agreement without definition shall have the meanings set forth or
referenced in Article X.

 

W I T N E S S E T H:

 

WHEREAS, the Shareholders are collectively the beneficial and record owners of
all of the issued and outstanding capital stock of the Company, comprised of
7,907,170 shares of common stock, no par value per share (collectively, the
“Company Shares”);

 

WHEREAS, the respective Boards of Directors of the Parent, Merger Sub, and the
Company have approved the merger (the “Merger”) of the Merger Sub into Company
on the terms and subject to the conditions set forth in this Agreement, whereby
each issued Company Share not owned by the Parent, Merger Sub, or the Company
shall be converted into the right to receive the Merger Consideration (as
defined in Section 2.1 below);

 

WHEREAS, the Parent, as the sole stockholder of Merger Sub, will approve this
Agreement immediately following the execution of this Agreement;

 

WHEREAS, the Shareholders executing this Agreement have voted in favor of the
Merger;

 

WHEREAS, the Shareholders believe that the Company lacks sufficient capital and
resources in order to repay its outstanding and anticipated liabilities;

 

WHEREAS, the Parent intends to provide cash and services to the Company in order
to attempt to develop the Company’s business and that Parent intends to issue to
the Shareholders options to purchase Parent common stock that are conditioned
upon performance by the Company; and

 

WHEREAS, the Parent, Merger Sub, and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

MERGER

 

1.1           The Merger.  On the terms and subject to the conditions set forth
in this Agreement, and in accordance with the California Corporations Code (the
“CCC”), the Merger Sub shall be merged with and into the Company at the
Effective Time.  At the Effective Time and as a result of the Merger, the
separate corporate existence of the Merger Sub shall cease and the Company shall
continue as the surviving entity (the “Surviving Entity”).  The Merger and the
other transactions contemplated by this Agreement are referred to in this
Agreement as the “Transactions.”

 

1.2           Closing.   The closing (the “Closing”) of the Merger shall take
place at the offices of AML Communications, 1000 Avenida Acaso, Camarillo,
California 93012 at 10:00 a.m., Pacific Daylight Time, on the  Business Day
following the satisfaction (or, to the extent permitted by Law, waiver by the
party or parties entitled to the benefits thereof) of the conditions set forth
in Sections 5.1 and 5.2 (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other place, time and date as shall be agreed in writing
by the Parent and the Company.  The date on which the Closing occurs is referred
to in this Agreement as the “Closing Date.”

 

1.3           Effective Time.   Prior to the Closing, the Parent shall prepare,
and on the Closing Date, the Surviving Entity shall file with the Secretary of
State of the State of California, a certificate of merger or other appropriate
documents (in any such case, the “Certificate of Merger”) executed in accordance
with the relevant provisions of the CCC and shall make all other filings or
recordings required under the CCC.  The Merger shall become effective at such
time as the Certificate of Merger is duly filed with such Secretary of State on
the Closing Date, or at such later time as the Parent and the Company shall
agree and specify in the Certificate of Merger (the time the Merger becomes
effective being the “Effective Time”).

 

1.4           Effect of the Merger.  At the Effective Time, the effect of the
Merger shall be as provided herein and in the applicable provisions of the CCC.

 

1.5           Articles of Incorporation and By-laws.

 

(a)           The articles of incorporation of the Company, as in effect
immediately prior to the Effective Time, shall be the articles of incorporation
of the Surviving Entity until thereafter changed or amended as provided therein
or by the CCC or applicable Law.

 

(b)           The by-laws of the Company, as in effect immediately prior to the
Effective Time, shall be the by-laws of the Surviving Entity until thereafter
changed or amended as provided therein or by applicable Law.

 

2

--------------------------------------------------------------------------------


 

1.6           Directors.   The directors of the Company immediately prior to the
Effective Time shall be the directors of the Surviving Entity, until the earlier
of their resignation or removal or until their respective successors are duly
elected and qualified, as the case may be.

 

1.7           Officers.   The officers of the Company immediately prior to the
Effective Time shall be the officers of the Surviving Entity, until the earlier
of their resignation or removal or until their respective successors are duly
elected or appointed and qualified, as the case may be.

 

ARTICLE II

 

EFFECT ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS;
EXCHANGE OF CERTIFICATES

 

2.1           Effect on Capital Stock.   At the Effective Time, by virtue of the
Merger and without any action on the part of the holder of any Company Shares or
any shares of capital stock of Merger Sub:

 

(a)           Capital Stock of the Company.   Each issued and outstanding share
of common stock of Merger Sub that shall be outstanding immediately prior to the
Effective Time shall be converted into the right to receive one (1) share of
common stock of the Surviving Entity, so that at the Effective Time, Parent
shall be the holder of all of the issued and outstanding shares of the Surviving
Entity;

 

(b)           Cancellation of Treasury Stock and Parent-Owned Stock.   Each
share of common stock of the Company held in the treasury of the Company
immediately prior to the Effective Time shall be cancelled in the Merger and
cease to exist.

 

(c)           Conversion of Company Shares.

 

(1)           Subject to Sections 2.1(b) and 2.1(d), each issued and outstanding
Company Share outstanding prior to the Effective Time shall be converted into
the right to receive: pro rata portion of $1,000 cash payment (the “Merger
Consideration”);

 

(2)           As of the Effective Time, all such Company Shares shall no longer
be outstanding and shall automatically be canceled and retired and shall cease
to exist, and each holder of a certificate representing any such Company Shares
shall cease to have any rights with respect thereto, except the right to receive
Merger Consideration upon surrender of such certificate in accordance with
Section 2.2.

 

(d)           Dissenters Rights.   Notwithstanding anything in this Agreement to
the contrary, Company Shares (“Dissenter Shares”) that are outstanding
immediately prior to the Effective Time and that are held by any person who is
entitled to demand and properly demands payment for such Dissenter Shares
pursuant to, and who complies in all respects with, Sections 1300 et. seq. of
the CCC (the “Dissenter Rights”) shall not be converted into Merger

 

3

--------------------------------------------------------------------------------


 

Consideration as provided in Section 2.1(c)(1), but rather the holders of
Dissenter Shares shall be entitled to payment for such Dissenter Shares in
accordance with the Dissenter Rights; provided, however, that if any such holder
shall fail to perfect or otherwise shall waive, withdraw or lose the right to
receive payment under the Dissenter Rights, then the right of such holder to be
paid in accordance with the Dissenter Rights shall cease and such Dissenter
Shares shall be deemed to have been converted as of the Effective Time into, and
to have become exchangeable solely for the right to receive, Merger
Consideration as provided in Section 2.1(c)(1).  The Company shall serve prompt
notice to the Parent of any written notice of intent to demand payment, or any
written demand for payment, received by the Company in respect of any Company
Shares, and the Parent shall have the right to participate in and direct all
negotiations and proceedings with respect to such demands.  Prior to the
Effective Time, the Company shall not, without the prior written consent of the
Parent, make any payment with respect to, or settle or offer to settle, any such
demands, or agree to do any of the foregoing.

 

2.2           Exchange of Certificates.

 

(a)           Exchange Agent.  Heera Lee shall serve as Exchange Agent (the
“Exchange Agent”) for payment of Merger Consideration upon surrender of
certificates representing Company Shares.  Promptly following the Effective
Time, Parent shall reserve and/or deposit with the Exchange Agent, for the
benefit of the holders of Company Shares, for exchange in accordance with this
Article II, through the Exchange Agent: $1,000 cash payment.  The Exchange Agent
shall, pursuant to irrevocable instructions, deliver the Merger Consideration
contemplated to be issued pursuant to Section 2.1.

 

(b)           Exchange Procedures.  As soon as reasonably practicable after the
Effective Time, each holder of record of a certificate or certificates (the
“Certificates”) that, immediately prior to the Effective Time, represented
outstanding Company Shares whose shares were converted into the right to receive
Merger Consideration pursuant to Section 2.1(c) shall surrender such holder’s
Certificate for cancellation to the Company and/or the Exchange Agent (or to
such other agent or agents as may be appointed by Parent) together with a letter
of transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Parent and shall be in such form and have such other
provisions as Parent may reasonably specify), duly executed, and such other
documents as may reasonably be required by the Parent or the Exchange Agent, the
holder of such Certificate shall be entitled to receive in exchange therefor the
holder’s pro rata portion of the Merger Consideration, into which the aggregate
number of Company Shares previously represented by such Certificate shall have
been converted pursuant to Section 2.1(c), and the Certificate so surrendered
shall forthwith be canceled.  In the event of a transfer of ownership of Company
Shares that is not registered in the transfer records of the Company, payment
may be made to a person other than the person in whose name the Certificate so
surrendered is registered, if such Certificate shall be properly endorsed or
otherwise be in proper form for transfer and the person requesting such payment
shall pay any transfer or other taxes required by reason of the payment to a
person other than the registered holder of such Certificate or establish to the
satisfaction of Parent that such tax has been paid or is not applicable.  Until
surrendered as contemplated by this Section 2.2, each Certificate shall be
deemed at any time after the Effective Time to represent only the right to
receive upon such surrender the Merger Consideration into

 

4

--------------------------------------------------------------------------------


 

which the Company Shares theretofore represented by such Certificate have been
converted pursuant to Section 2.1(c).  No interest shall be paid or accrue on
any cash payable upon surrender of any Certificate.

 

(c)           No Further Ownership Rights in Company Shares.   The Merger
Consideration paid in accordance with the terms of this Article II upon
conversion of any Company Shares shall be deemed to have been paid in full
satisfaction of all rights pertaining to such Company Shares, subject, however,
to the Surviving Entity’s obligation to pay any dividends or make any other
distributions with a record date prior to the Effective Time that may have been
declared or made by the Company on such Company Shares in accordance with the
terms of this Agreement or prior to the date of this Agreement and which remain
unpaid at the Effective Time, and after the Effective Time there shall be no
further registration of transfers on the stock transfer books of the Surviving
Entity of Company Shares that were outstanding immediately prior to the
Effective Time.  If, after the Effective Time, any Certificates formerly
representing Company Shares are presented to the Surviving Entity or the
Exchange Agent for any reason, they shall be canceled and exchanged as provided
in this Article II.

 

2.3           Company Equity Awards.

 

(a)  At the Effective Time, each Company Stock Option then outstanding, whether
or not then exercisable, shall be assumed by Parent and converted into an option
to purchase the number of shares of Parent Common Stock (each a “Parent Option”)
equal to the number of shares currently subject to a Company Stock Option. The
terms and conditions of each Parent Option shall be subject to Parent’s existing
option plan.  The Parent Options shall be exercisable at the then current “fair
market value” as determined by the Parent Board of Directors but equal to the
then current trading price of Parent common stock on the OTC Bulletin Board as
of the date of this Agreement.   Notwithstanding the foregoing, the conversion
of any Company Stock Options which are “incentive stock options,” within the
meaning of Section 422 of the Code, into options to purchase Parent Common Stock
shall be made so as not to constitute a “modification” of such Company Stock
Options within the meaning of Section 424 of the Code.   Any Company options
reserved for issuance under the Stock Option Plan will be terminated.  All
options issued under this Section 2.3(a) shall not be exercisable unless and
until receipt of a first monthly payment by the Parent or the Company of a
minimum of $160,000 from a customer for management of a minimum of 20 MW of
power by October 1, 2008 (“Cancellation Date”).  If no such customer
payment(s) is received by the Cancellation Date, then such option shall be
cancelled automatically; provided however, that the Cancellation Date may be
extended for 60 days by mutual agreement of the Company and the optionees.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties concerning the Company.  The
Shareholders and the Company jointly and severally, hereby represent and warrant
to the Parent as follows:

 

(a)           Authority.  The Company has the corporate power and authority to
enter into and deliver this Agreement and each of the other agreements,
certificates, instruments and documents contemplated hereby (collectively, the
“Ancillary Documents”) to which it is a party, to carry out its obligations
hereunder and under any Ancillary Document and to consummate the transactions
contemplated hereby and by the Ancillary Documents.  All actions, authorizations
and consents required by Law for the execution, delivery, and performance by the
Company of this Agreement and each Ancillary Document to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, have
been properly taken or obtained, including without limitation, the approval of
this Agreement and the transactions contemplated by it by the Board of Directors
of the Company.

 

(b)           Execution and Delivery.  This Agreement has been, and each
Ancillary Document to which the Company is a party will be at the Closing, duly
authorized, executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their respective terms and conditions, except as enforceability
thereof may be limited by applicable bankruptcy, reorganization, insolvency or
other similar laws affecting or relating to creditors’ rights generally or by
general principles of equity.

 

(c)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and each Ancillary Document to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not violate, conflict with or result in a breach of any term, condition
or provision of, or require the consent of any Person under, or result in the
creation of or right to create any Lien upon any of the assets of the Company
under, (i) any Laws to which the Company or any of its assets are subject,
(ii) any permit, judgment, order, writ, injunction, decree or award of any
Governmental Authority to which the Company or any of its assets are subject,
(iii) the articles of incorporation or bylaws of the Company, or (iv) any
license, indenture, promissory note, bond, credit or loan agreement, lease,
agreement, commitment or other instrument or document to which the Company is a
party or by which the Company or any of its assets are bound.

 

(d)           Governmental Consents.   No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority, is required to be obtained by the Company in connection with or as a
result of the execution and delivery of this Agreement or any of the Ancillary
Documents, or the performance of its obligations hereunder and thereunder.

 

(e)           Organization, Standing and Qualification.  The Company is a
corporation duly incorporated, validly existing, and in good standing under the
Laws of the State of California.  The Company has corporate power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted, to use its name and is duly qualified, licensed or authorized
to do business and in good standing, in each jurisdiction where the nature of
the activities conducted by it or the character of the properties owned, leased
or

 

6

--------------------------------------------------------------------------------


 

operated by it require such qualification, licensing or authorization.  Each
such jurisdiction is identified on Schedule 3.1(e).  The Company’s corporate
minute books reflect all resolutions approved and other actions taken by its
shareholders or Board of Directors and any committees thereof since the date of
its incorporation.  The Shareholders or the Company have previously delivered to
the Parent true, correct and complete copies of the Articles of Incorporation
and Bylaws of the Company, each as currently in effect (collectively, the
“Organization Documents”).

 

(f)            Capitalization.  The authorized capital stock of the Company
consists solely of 10,000,000 shares of common stock, of which 7,907,170 shares
are issued and outstanding.  As of the date hereof, each Shareholder owns of
record such number of shares of Common Stock as is set forth opposite such
Shareholder’s name on Schedule 3.1(f).  The Company Shares constitute all of the
issued and outstanding capital stock of the Company.  All of the issued and
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable.  No shares of Common Stock are held in
treasury.  Except as disclosed in Schedule 3.1(f), there are no outstanding
subscriptions, options, warrants, calls, contracts, demands, commitments,
convertible or exchangeable securities, profits interests, conversion rights,
preemptive rights, rights of first refusal or other rights, agreements,
arrangements or commitments of any nature whatsoever under which the Company is
or may become obligated to issue, redeem, assign or transfer any shares of
capital stock or purchase or make payment in respect of any shares of capital
stock of the Company now or previously outstanding, and there are no outstanding
or authorized stock appreciation, phantom stock or similar rights with respect
to or any shares of its capital stock.

 

(g)           No Subsidiaries or Other Equity Interests.  Except for Mica-Tech
International, Inc. (the “Subsidiary”), the Company does not, nor has it ever at
any time since its organization, had a direct or indirect Subsidiary or owned,
directly or indirectly, any equity, investment or other equity  interest, or any
right (contingent or otherwise) to acquire the same, in any other Person.

 

(h)           Financial Statements; Internal Controls.  The Company has
previously delivered to the Parent true, complete and correct copies of
unaudited financial statements of the Company for the fiscal years ended
December 31, 2006 and 2007 (the “Financial Statements”).  The Financial
Statements comply as to form in all material respects with the applicable
accounting requirements and the published rules and regulations with respect
thereto, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved and fairly present the financial position of the
Company as of the respective dates thereof and the results of its operations and
cash flows for the respective periods then ended.

 

(i)            Absence of Undisclosed Liabilities.  Except to the extent
adequately reflected on or reserved against in the Financial Statements and
except for recurring Liabilities incurred in the ordinary course of business
consistent with recent past practice, as of December 31, 2007 (the “Balance
Sheet Date”), the Company had no direct or indirect Liabilities for any period
prior to such date or arising out of transactions entered into or any set of
facts existing prior thereto.  Since the Balance Sheet Date, the Company has not
incurred any Liabilities except

 

7

--------------------------------------------------------------------------------


 

in the ordinary course of business consistent with recent past practice, none of
which are, individually or in the aggregate, material.

 

(j)            Ordinary Course.  Since the Balance Sheet Date, except as
otherwise disclosed on Schedule 3.1(j), the Company has operated its business in
the ordinary course consistent with past practice and there has not occurred:

 

(i)            any change in the condition (financial or otherwise), properties,
assets, liabilities, business, prospects, operations or results of operations
that has had or could reasonably be expected to have a Material Adverse Effect
on the Company;

 

(ii)           any amendments or changes in any of its Organization Documents;

 

(iii)          any issuance or sale of any shares of or interests in, or rights
of any kind to acquire any shares of or interests in, or receipt of any payment
based on the value of, its capital stock or any securities convertible or
exchangeable into shares of its capital stock (including, without limitation,
any stock options, phantom stock or stock appreciation rights) or any
adjustment, split, combination or reclassification of its capital stock, or any
declaration or payment of any dividend or any distribution on, or any
redemption, purchase, retirement or other acquisition, directly or indirectly,
of any shares of its capital stock or any securities or obligations convertible
into or exchangeable for any shares of its capital stock;

 

(iv)          any investment of a capital nature on its own account;

 

(v)           any entering into, amendment of, modification in, relinquishment,
termination, or non-renewal by the Company of any contract, lease, transaction,
commitment or other right or obligation, except for purchase and sale
commitments entered into in the ordinary course of business consistent with
recent past practice;

 

(vi)          any waiver, forfeiture, or failure to assert any rights of a
material value or made, whether directly or indirectly, any payment of any
material Liability before the same came due in accordance with its terms;

 

(vii)         any material damage, destruction or loss of the Company’s assets
or properties, whether covered by insurance or not;

 

(viii)        any payment of (or any making of oral or written commitments or
representations to pay) any bonus, increased salary or special remuneration to
any director, officer, employee or consultant or any entry into or alterations
of the terms of any employment, consulting or severance agreement with any such
person; any payment of any severance or termination pay (other than payments
made in accordance with existing plans or agreements); any grant of stock option
or issuance of any restricted stock; any entry into or modification of any
agreement or Employee Benefit Plan (except as required by law) or any similar
agreement;

 

(ix)           any modification of any term of benefits payable under any
Employee Benefit Plan;

 

8

--------------------------------------------------------------------------------


 

(x)            (A) any creation, incurrence or assumption of any Liability for
borrowed money except those Liabilities incurred in the ordinary course of
business consistent with recent past practice, (B) issuance or sale of any
securities convertible into or exchangeable for debt securities of the Company;
or (C) issuance or sale of options or other rights to acquire from the Company,
directly or indirectly, debt securities of the Company or any securities
convertible into or exchangeable for any such debt securities;

 

(xi)           any material change in the amounts or scope of coverage of
insurance policies;

 

(xii)          any merger or consolidation with any other Person, acquisition of
any capital stock or other securities of any other Person, or acquisition of all
or a significant portion of the assets of any other Person, or acquisition of
any assets or properties from any Shareholder or its affiliate or family member;

 

(xiii)         any assumption or guarantee of any Liability or responsibility
(whether primarily, secondarily, contingently or otherwise) for the obligations
of any other Person;

 

(xiv)        any loan, advance (including, without limitation, any loan or
advance to any stockholder, officer, director or employee of such Company) or
capital contribution to, or investment in, any Person, except travel advances or
advances of no more than $500 to employees in the ordinary course of business
consistent with recent past practice;

 

(xv)         any sale, transfer or lease to others of, any grant, creation or
assumption of Liens against, or otherwise disposed of, any of its material
assets, whether tangible or intangible;

 

(xvi)        any lapse, failure to take any actions to protect, or any adverse
change in respect of any of its Proprietary Rights;

 

(xvii)       any consummation of any other transaction that is not in the
Company’s ordinary course of business consistent with recent past practice;

 

(xviii)      any collection of the Company’s accounts receivable, or any payment
of the Company’s accounts payable, in each case that is not in the Company’s
ordinary course of business consistent with recent past practice; or

 

(xix)         any agreement or commitment, in writing or otherwise, to take any
of the actions described in the foregoing subclauses (i) through (xviii).

 

(k)           Title to Assets.  Except as disclosed on Schedule 3.1(k), the
Company has good and marketable title to all of the tangible and intangible
assets owned by it, free and clear of any Liens, and none of such assets are
owned by any Person other than the Company. The Company owns, leases, licenses
or otherwise has the contractual right to use all of the assets used

 

9

--------------------------------------------------------------------------------


 

in or necessary for the conduct of its business as currently conducted.  The
Company has delivered to the Parent a schedule of the fixed assets of the
Company dated within thirty (30) days prior to the date hereof.  All personal
property owned or leased by the Company, taken as a whole, is in good repair and
is operational and usable in the operation of the Company, subject to ordinary
wear and tear.

 

(l)            Receivables and Payables.  Except as disclosed on
Schedule 3.1(l), (i) the accounts and notes receivable reflected on the
Financial Statements or arising since the Balance Sheet Date (collectively, the 
“Receivables”), are bona fide, represent valid obligations to the Company, and 
have arisen or were acquired in the ordinary course of business and in a manner
consistent with recent past practice and with the Company’s regular credit
practices; (ii) the Company’s provision for doubtful accounts reflected on its
Financial Statements or reserved on its books since the Balance Sheet Date has
been determined in accordance with GAAP consistently applied; (iii) the
Receivables have been collected or are collectible in full, net of any allowance
for uncollectibles recorded on the Financial Statements or properly reserved on
its books since the Balance Sheet Date, in a manner consistent with past
practice in the ordinary course of business and without resort to litigation;
(iv) none of the Receivables is or will at the Closing Date be subject to any
defense, counterclaim or setoff; (v) since the Balance Sheet Date, the Company
has not canceled, reduced, discounted, credited or rebated or agreed to cancel,
reduce, discount, credit or rebate, in whole or in part, any Receivables; and
(vi) there has been no material adverse change since the Balance Sheet Date in
the amounts of Receivables or the allowances with respect thereto, or accounts
payable of the Company, from those reflected in the balance sheet of the Company
as of such date.  The Company has provided to the Parent a schedule of aged
Receivables and payables for the Company as of a date which is within three
(3) business days of the date hereof.

 

(m)          Real Property.

 

(i)            The Company does not now own, and has never owned, any real
property.

 

(ii)           Schedule 3.1(m) sets forth a true and complete list of all real
property leased or otherwise used by the Company, identifying the lessor or
other owner thereof (the “Real Property”).

 

(iii)          There is not existing or proposed as a matter of public record
or, to the knowledge of the Company, presently contemplated, any condemnation or
similar action, or zoning action or proceeding, with respect to any portion of
the Real Property.  None of the existing buildings and improvements which in
part comprise the Real Property fails to comply fully with all size, height, set
back, use and other zoning restrictions and regulations applicable thereto,
including, without limitation, the parking space requirements of all applicable
zoning ordinances and regulations.  The Company or its landlord has obtained all
licenses, permits, approvals, certificates, and other authorizations required by
applicable Laws for the use and occupancy of the Real Property as it is
currently being utilized.  None of the Real Property is subject to any
encumbrance, easement, right-of-way, building or use restriction, exception,
variance, reservation, limitation or other Liens which might in any material
respect interfere with

 

10

--------------------------------------------------------------------------------


 

or impair the continued use thereof as currently utilized or proposed to be
utilized by the Company.

 

(n)           Proprietary Rights.

 

(i)            The Company owns or possesses licenses or other rights to use all
trademarks, trade and business names, internet domain names, service marks,
service names, copyrights, customer lists, trade secrets and inventions (whether
or not patentable) (collectively, “Proprietary Rights”) that are necessary to
the conduct of the Company’s business as currently conducted or anticipated
except for such Proprietary Rights held by Mica-Tech International, Inc., its
wholly-owned subsidiary.

 

(ii)           Schedule 3.1(n)(ii) sets forth a true and complete list of all
trademarks, trade names, service marks, service names, internet domain names,
copyrights and patents included in the Proprietary Rights of the Company
(identifying which are owned and which are licensed), including all United
States, state and foreign registrations or applications for registration thereof
and all agreements relating thereto.  All filing, registration, maintenance or
similar fees payable in connection with each registration (or application
therefor) of Proprietary Rights set forth on Schedule 3.1(n)(ii) have been paid
and each such registration is valid and in full force and effect.

 

(iii)          Except as disclosed in Schedule 3.1(n)(iii), the Company is not
required to pay any royalty, license fee or similar compensation in connection
with the conduct of its business as currently conducted.

 

(iv)          To the knowledge of the Company, the Company has not interfered
with, infringed upon, misappropriated or otherwise come into conflict with the
Proprietary Rights of any other Person or committed any acts of unfair
competition, and no claims have been asserted by any Person alleging such
interference, infringement, misappropriation, conflict or act of unfair
competition.

 

(v)           To the knowledge of the Company, no Person is infringing upon its
Proprietary Rights.

 

(vi)          There are no Proprietary Rights developed by any shareholder,
director, officer, consultant or employee of the Company that are used in the
Company’s business and that have not been transferred to, or are not owned free
and clear of any Liens by, the Company.

 

(o)           Material Agreements.  Schedule 3.1(o)(1) sets forth a true and
complete list, and the Company has provided to the Parent complete copies
(including all amendments and extensions thereof and all waivers thereunder) or,
if oral, an accurate and complete description, of each of the following, whether
written or oral, to which the Company is a party or is otherwise bound (each, a
“Material Agreement”):

 

11

--------------------------------------------------------------------------------


 

(i)                                     all loan agreements, indentures,
mortgages, notes, installment obligations, capital leases or other agreements or
instruments relating to the borrowing of money (or guarantees thereof);

 

(ii)                                  all continuing contracts or commitments
for the future purchase, sale or manufacture of products, materials, supplies,
equipment or services requiring payment to or from the Company in an amount in
excess of $75,000 per annum which are not terminable on 30 days’ or less notice
without cost or other liability at or any time after the Closing Date, or in
which the Company has granted or received manufacturing rights, most favored
nation pricing provisions or exclusive rights relating to any product or
service;

 

(iii)                               all contracts with any Governmental
Authority;

 

(iv)                              all leases, subleases or any other agreements
or arrangements under which the Company has the right or license to use any
personal property, whether tangible or intangible, owned or licensed by another
Person;

 

(v)                                 all agreements or arrangements under which
any other Person has the right or license to use any real property or personal
property, whether tangible or intangible, owned, leased or licensed by the
Company;

 

(vi)                              all contracts or understandings which by their
terms restrict the ability of the Company to conduct its business or to
otherwise compete, including as to manner or place;

 

(vii)                           all joint venture or similar agreements or
understandings;

 

(viii)                        lease and other agreements pertaining to the Real
Property;

 

(ix)                                all collective bargaining, employment,
severance, consulting,  nondisclosure or confidentiality agreements, and
agreements requiring a charge of control or parachute payments, or any other
type of contract or understanding with any officer, employee or consultant,
other than pursuant to Employee Benefit Plans, which is not immediately
terminable by the Company without cost or other liability to the Company;

 

(x)                                   all agreements with sales agents or
representatives, wholesalers, distributors and dealers;

 

(xi)                                all agreements concerning any Hazardous
Materials; and

 

(xii)                             all other contracts, without regard to
monetary amount, which were not entered into in the ordinary course of business
consistent with past practice or which are material to the conduct of the
Company’s business and not listed above.

 

Except as disclosed on Schedule 3.1(o)(2), the Company is not, and to the
knowledge of the Company, any other party thereto is not, in default under any
Material

 

12

--------------------------------------------------------------------------------


 

Agreement and no event has occurred or is reasonably expected to occur which
(after notice or lapse of time or both) would become a breach or default under,
or would otherwise permit modification, cancellation, acceleration or
termination of, any Material Agreement or would result in the creation of or
right to obtain any Lien upon, or any Person obtaining any right to acquire, any
assets, rights or interests of the Company.  Except as disclosed on
Schedule 3.1(o)(3):  (i) each Material Agreement is in full force and effect and
is a valid and binding obligation of the Company, and, to the knowledge of the
Company, the other parties thereto; (ii) there are no unresolved disputes with
respect to any Material Agreement; and (iii) the Company has no reasonable basis
to believe that any party to a Material Agreement intends either to modify,
cancel or terminate such Material Agreement.

 

(p)                                 Litigation.  Except as disclosed on
Schedule 3.1(p), there is no claim, legal action, suit, arbitration,
investigation or other proceeding pending threatened against or relating to the
Company or its assets.  Neither the Company nor any of its assets are subject to
any outstanding judgment, order, writ, injunction or decree of any Governmental
Authority.  There is currently no investigation or review by any Governmental
Authority with respect to the Company pending or, to the knowledge of the
Company, threatened, nor has any Governmental Authority notified the Company of
its intention to conduct the same.

 

(q)                                 Compliance with Laws.  The Company has all
licenses, permits and other authorizations from all applicable Governmental
Authorities necessary or desirable for the conduct of its business as currently
conducted or as currently expected to be conducted following the Closing Date. 
Schedule 3.1(q) hereto sets forth a true and complete list of all such licenses,
permits and other authorizations obtained by the Company, each of which is in
full force and effect and no violations thereunder have been recorded. The
Company is in compliance, and has complied, with all Laws applicable to it and
has not received any notice of any violation thereof.

 

(r)                                    Environmental Matters.  Except as
disclosed in Schedule 3.1(r):

 

(i)                                   During the period that the Company has
owned, leased or operated any properties or facilities, neither it nor any other
Person has disposed, released, or participated in or authorized the release or
threatened release of Hazardous Materials on, from or under such properties or
facilities.  There is not now nor has there ever been any presence, disposal,
release or threatened release of Hazardous Materials on, from or under any of
such properties or facilities, which may have occurred prior to the Company
having taken possession of any of such properties or facilities.  For the
purposes of this Agreement, the terms “disposal,” “release,” and “threatened
release” shall have the definitions assigned thereto by the Comprehensive
Environmental Response Compensation and Liability Act of 1980, 42 U. S.C. § 9601
et seq., as amended (“CERCLA”).

 

(ii)                                The operations of the Company and properties
that the Company owns, leases or operates, are in compliance with Environmental
Law.  During the time that the Company has owned, leased or operated its
properties and facilities, neither the Company nor any other Person has used,
generated, manufactured or stored on, under or about such properties or
facilities or transported or arranged for disposal to or from such properties or
facilities, any Hazardous Materials which may be considered a violation of
applicable Environmental Law.

 

13

--------------------------------------------------------------------------------


 

(iii)                               During the time that the Company has owned,
leased or operated its properties and facilities, there has been no litigation
or proceeding brought or, to the knowledge the Company, threatened against the
Company by, or any settlement reached the Company with, any Persons alleging the
presence, disposal, release or threatened release of any Hazardous Materials, on
from or under any of such properties or facilities.

 

(iv)                            There are no facts, circumstances or conditions
relating to the properties and facilities owned, leased or operated by the
Company which could give rise to a claim under any Environmental Law or to any
material Environmental Costs and Liabilities.

 

(s)                                     Related Party Transactions.  Except as
disclosed on Schedule 3.1(s), no Related Party has been directly or indirectly a
party to any contract or other arrangement (whether written or oral) with the
Company providing for services (other than as an employee of the Company),
products, goods or supplies, rental of real or personal property, or other wise
requiring payments from or to the Company.  For purposes hereof, the term
“Related Party” shall mean any Shareholder or a director or officer of the
Company or any member of his or her family or any corporation, partnership,
limited liability company, other business entity or trust in which he or she or
any member of his or her family has greater than a ten percent (10%) interest,
or of which he or she or any member of his or her family is an officer,
director, general partner, member or trustee.

 

(t)                                       Insurance.  Schedule 3.1(t)(l) sets
forth a list of the Company’s insurance policies (including property, casualty,
liability (general, professional and directors and officers) and workers’
compensation), listing for each policy the identity of the insurance carrier,
the policy period, the limits and retentions and any special exclusions.  Except
as set forth on Schedule 3.1(t)(2), such insurance coverage and coverage amounts
are customary for the business engaged in by the Company.  Such policies are
currently in full force and effect, all premiums have been paid in full with
respect thereto and the Company has not received any notice of termination or
modification from the insurance carriers.  Schedule 3.1(t)(l) also sets forth a
true and complete description of any self-insurance arrangement by or affecting
the Company, including any reserves established thereunder, if any.

 

14

--------------------------------------------------------------------------------


 

(u)                                 Taxes.

 

(i)                                     The Company has timely filed with the
appropriate taxing authorities all returns and reports in respect of Taxes
(“Returns”) required to be filed by it (taking into account any extension of
time to file granted to or on the account of the Company).  The information on
such Returns is complete and accurate in all material respects.  The Company has
paid on a timely basis all Taxes (whether or not shown on any Return) due and
payable.  There are no Liens for Taxes (other than for current Taxes not yet due
and payable) upon the assets of the Company.  As used in this Section 3.1(u),
the Company shall mean, individually and collectively, (i) the Company and
(ii) any individual, trust, corporation, partnership or other entity as to which
the Company may be liable for Taxes incurred by such individual or entity as a
transferee or pursuant to any provision of federal, state, local or foreign law
or regulation.

 


(II)                                  NO UNPAID (OR UNRESERVED IN ACCORDANCE
WITH GAAP APPLIED ON A CONSISTENT BASIS) DEFICIENCIES FOR TAXES HAVE BEEN
CLAIMED, PROPOSED OR ASSESSED BY ANY TAXING AUTHORITY OR OTHER GOVERNMENTAL
AUTHORITY WITH RESPECT TO THE COMPANY FOR ANY PRE-CLOSING PERIOD AND THERE ARE
NO PENDING AUDITS, INVESTIGATIONS OR CLAIMS FOR OR RELATING TO ANY LIABILITY IN
RESPECT OF TAXES OF THE COMPANY, NOR HAS THE COMPANY BEEN NOTIFIED OF ANY
REQUEST FOR SUCH AN AUDIT, INVESTIGATION OR CLAIM.  THE COMPANY HAS NOT
REQUESTED ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY CURRENTLY UNFILED
RETURNS IN RESPECT OF ANY TAXES AND NO EXTENSION OF A STATUTE OF LIMITATIONS
RELATING TO ANY TAXES IS IN EFFECT WITH RESPECT TO THE COMPANY.


 


(III)                               (1)  THE COMPANY HAS MADE OR WILL MAKE
PROVISION FOR ALL TAXES PAYABLE BY IT WITH RESPECT TO ANY PRE-CLOSING PERIOD
WHICH ARE NOT PAYABLE PRIOR TO THE CLOSING DATE; (2) THE PROVISIONS FOR TAXES
WITH RESPECT TO THE COMPANY FOR THE PRE-CLOSING PERIOD ARE ADEQUATE TO COVER ALL
TAXES WITH RESPECT TO SUCH PERIOD; (3) THE COMPANY HAS WITHHELD AND PAID ALL
TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH AMOUNTS PAID OR
OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, SHAREHOLDER OR OTHER
THIRD PARTY; (4) ALL MATERIAL ELECTIONS WITH RESPECT TO TAXES MADE BY OR, TO THE
KNOWLEDGE OF THE COMPANY, AFFECTING THE COMPANY AS OF THE DATE HEREOF ARE SET
FORTH IN SCHEDULE 3.1(U)(III)(4); (5) THE COMPANY IS NOT A “CONSENTING
CORPORATION” UNDER SECTION 341(F) OF THE CODE, OR ANY CORRESPONDING PROVISION OF
STATE, LOCAL OR FOREIGN LAW; (6) THERE ARE NO PRIVATE LETTER RULINGS IN RESPECT
OF ANY TAX PENDING BETWEEN THE COMPANY AND ANY TAXING AUTHORITY; (7) THE COMPANY
HAS NEVER BEEN A MEMBER OF AN AFFILIATED GROUP WITHIN THE MEANING OF
SECTION 1504 OF THE CODE, OR FILED OR BEEN INCLUDED IN A COMBINED, CONSOLIDATED
OR UNITARY RETURN OF ANY PERSON OTHER THAN THE COMPANY; (8) THE COMPANY IS NOT
LIABLE FOR TAXES OF ANY OTHER PERSON, OR IS CURRENTLY UNDER ANY CONTRACTUAL
OBLIGATION TO INDEMNIFY ANY PERSON WITH RESPECT TO TAXES, OR IS A PARTY TO ANY
TAX SHARING AGREEMENT OR ANY OTHER AGREEMENT PROVIDING FOR PAYMENTS BY THE
COMPANY WITH RESPECT TO TAXES; (9) THE COMPANY IS NOT, AND HAS NOT BEEN, A REAL
PROPERTY HOLDING CORPORATION (AS DEFINED IN SECTION 897(C)(2) OF THE CODE)
DURING THE APPLICABLE PERIOD SPECIFIED IN SECTION 897(C)(1)(A)(II) OF THE CODE;
(10) THE COMPANY IS NOT A PERSON OTHER THAN A UNITED STATES PERSON WITHIN THE
MEANING OF THE CODE; (11) THE COMPANY IS NOT A PARTY TO ANY JOINT VENTURE,
PARTNERSHIP, OR OTHER ARRANGEMENT OR CONTRACT WHICH COULD BE TREATED AS A
PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES; (12) THE COMPANY HAS NOT ENTERED
INTO ANY SALE LEASEBACK OR ANY LEVERAGED LEASE TRANSACTION THAT FAILS TO SATISFY
THE REQUIREMENTS OF REVENUE PROCEDURE 75-21 (OR SIMILAR PROVISIONS OF FOREIGN
LAW); (13) THE COMPANY HAS NOT AGREED AND IS NOT REQUIRED, AS A RESULT OF A
CHANGE IN METHOD OF ACCOUNTING OR OTHERWISE, TO INCLUDE ANY ADJUSTMENT UNDER
SECTION 481 OF THE

 

15

--------------------------------------------------------------------------------


 


CODE (OR ANY CORRESPONDING PROVISION OF STATE, LOCAL OR FOREIGN LAW) IN TAXABLE
INCOME; (14) THE COMPANY IS NOT A PARTY TO ANY AGREEMENT, CONTRACT, ARRANGEMENT
OR PLAN THAT WOULD RESULT (TAKING INTO ACCOUNT THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT), SEPARATELY OR IN THE AGGREGATE, IN THE PAYMENT OF ANY “EXCESS
PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE; (15) THE
COMPANY HAS NEVER BEEN A SUBCHAPTER S CORPORATION (AS DEFINED IN
SECTION 1361(A)(1) OF THE CODE); (16) SCHEDULE 3.1(U)(III)(16) CONTAINS A LIST
OF ALL JURISDICTIONS TO WHICH ANY TAX IS PROPERLY PAYABLE BY THE COMPANY; (17)
THE COMPANY IS NOT A PERSONAL HOLDING COMPANY WITHIN THE MEANING OF SECTION 542
OF THE CODE; (18) THE COMPANY HAS NOT MADE AN ELECTION AND IS NOT REQUIRED TO
TREAT ANY OF ITS ASSETS AS OWNED BY ANOTHER PERSON FOR FEDERAL INCOME TAX
PURPOSES OR AS TAX-EXEMPT BOND FINANCED PROPERTY OR TAX-EXEMPT USE PROPERTY
WITHIN THE MEANING OF SECTION 168 OF THE CODE (OR ANY CORRESPONDING PROVISION OF
STATE, LOCAL OR FOREIGN LAW).


 

(v)                                 Employee Benefit Plans.

 

(i)                                     Schedule 3.1(v)(i) lists all Employee
Benefit Plans which have been maintained or contributed to by the Company or to
which the Company has been obligated to contribute.  Except as set forth on
Schedule 3.1(v)(ii), neither the Company nor any of its ERISA Affiliates (as
defined below), maintains or has maintained, contributed to or been obligated to
contribute to a Pension Plan subject to Title IV of ERISA or Section 412 of the
Code.  Except as set forth on Schedule 3.1(v)(iii), each Pension Plan and
Welfare Plan disclosed on Schedule 3.1(v)(i) has been maintained in compliance
with its terms and all material provisions of ERISA and the Code, applicable
thereto (including rules and regulations thereunder).

 

(ii)                                  The Company has delivered or made
available to Parent prior to the date hereof complete and correct copies of
(a) any employment agreements and any procedures and policies relating to the
employment of employees of the Company and the use of temporary employees and
independent contractors by the Company (including summaries of any procedures
and policies that are unwritten), (b) plan instruments and amendments thereto
for all Employee Benefit Plans and related trust agreements, insurance and other
contracts, summary plan descriptions, summaries of material modifications and
material communications distributed to the participants of each Employee Benefit
Plan (and written summaries of any unwritten Employee Benefit Plans,
modifications to Employee Benefit Plans and employee communications), (c) to the
extent annual reports on Form 5500 are required with respect to any Employee
Benefit Plan, the three most recent annual reports and attached schedules for
each Employee Benefit Plan as to which such report is required to be filed,
(d) where applicable, the most recent (A) opinion, notification and
determination letters, (B) actuarial valuation reports, and
(C) nondiscrimination tests performed under the Code (including 401(k) and
401(m) tests) for each Employee Benefit Plan, (e) all material communications
received from or sent to the Internal Revenue Service or the Department of Labor
(including a written description of any oral communication), and (f) any Forms
5330 required to be filed by the Company or any Affiliate, whether related to an
Employee Benefit Plan or otherwise.

 

(iii)                               Each Pension Plan identified in
Schedule 3.1(v)(i) hereto which is intended to be “qualified” within the meaning
of Section 401(a) of the Code has been determined

 

16

--------------------------------------------------------------------------------


 

by the Internal Revenue Service (the “IRS”) to be so qualified as of the date of
the determination letter set forth on Schedule 3.1(v)(iii), and the Company is
not aware of any fact which would indicate that the qualified status of each
such Pension Plan or the tax exempt status of each trust created thereunder has
been adversely affected.  None of the Pension Plans identified in
Schedule 3.1(v)(i) hereto are currently the subject of an audit or other
investigation by the IRS, the Department of Labor, the Pension Benefit Guaranty
Corporation (the “PBGC”) or any other Governmental Authority nor are any the
subject of any law suits, complaints, claims or legal proceedings of any kind.

 

(iv)                              No “prohibited transaction,” as such term is
defined in Section 406 of ERISA, has occurred with respect to any Pension Plan
or Welfare Plan identified in Schedule 3.1(v)(i) hereto which has resulted or
may result in Liability to the Company or any of the ERISA Affiliates.  No
breach of fiduciary responsibility under Part 4 of Title I of ERISA has occurred
which has resulted or may result in Liability to the Company such Pension Plan
or Welfare Plan.  Except as disclosed on Schedule 3.1(v)(iv), no ERISA Affiliate
has incurred any material Liability for any penalty or Tax, nor, to the
knowledge of the Company, does any fact exist which would subject the Company to
any penalty or Tax under Sections 4971, 4972, 4975, 4976, 4977, 4978, 4979,
4980, 4980B, 4980D, 5000 of the Code or Section 502 of ERISA with respect to any
such Pension Plan or Welfare Plan.

 

(v)                                 Except as disclosed in Schedule 3.1(v)(v),
each Welfare Plan identified thereon has, to the extent applicable, at all times
been in compliance with the provisions of Section 4980B of the Code and Parts 6
and 7 of Title I of ERISA.  Except as disclosed on Schedule 3.1(v)(v) and except
as described in the immediately preceding sentence, none of the Welfare Plans
provides or promises post-retirement health or life benefits to current
employees or retirees of the Company or its ERISA Affiliates.

 

(vi)                              Except as disclosed on Schedule 3.1(v)(vi),
all contributions required to be paid under the terms of each Employee Benefit
Plan identified in Schedule 3.1(v)(i) hereto have been made.  As of and
including the Closing Date, the Company shall have made all contributions
required to be made by it up to and including the Closing Date with respect to
each Employee Benefit Plan, or adequate accruals therefor will have been
provided for and will be reflected on an unaudited balance sheet of the Company
provided to Parent by the Company.

 

(vii)                           Except as disclosed in Schedule 3.1(v)(vii) and
in subsection (ix) below, no Pension Plan identified in
Schedule 3.1(v)(i) hereto or trust created thereunder has been terminated or
partially terminated by the Company and the Company has no knowledge of any
events which would cause a voluntary or involuntary termination of any such
Pension Plan.

 

(viii)                        Neither the Company nor any of its ERISA
Affiliates has maintained or contributed to, been obligated or required to
contribute to, or withdrawn in a partial or complete withdrawal from, a
“Multiemployer Plan,” as such term is defined in Section 4001(a)(3) of ERISA.

 

17

--------------------------------------------------------------------------------


 

(ix)                                With respect to each Pension Plan identified
in Schedule 3.1(v)(i) subject to Title IV of ERISA (A) neither the Company nor
any ERISA Affiliate has withdrawn from any such Plan during a plan year in which
it was a “substantial employer” (within the meaning of Section 4001 (a)(2) of
ERISA), (B) neither the Company nor any ERISA Affiliate has filed a notice of
intent to terminate any such Pension Plan or adopted any amendment to treat any
such Pension Plan as terminated, (C) the PBGC has not instituted proceedings to
terminate any such Pension Plan, and no other event or condition has occurred
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any such Pension Plan, (D) no
accumulated funding deficiency, whether or not waived, exists with respect to
any such Pension Plan and no condition has occurred or exists which by the
passage of time would be expected to result in an accumulated funding deficiency
as of the last day of the current plan year of any such Pension Plan, (E) all
required premium payments to the PBGC have been paid when due, (F) no reportable
event (as described in Section 4043 of ERISA) for which the notice requirements
to the PBGC have not been waived, has occurred with respect to any such Pension
Plan, (G) no amendment with respect to which security is required under
Section 307 of ERISA has been made or is reasonably expected to be made to any
Pension Plan, and (H) as of the last day of the most recent prior plan year, the
market value of assets under each such Pension Plan subject to the minimum
funding standards equaled or exceeded the present value of benefit liabilities
thereunder as determined in accordance with the actuarial valuation assumptions
set forth in such Pension Plan.

 

(x)                                   Except as required by law or by the terms
of an Employee Benefit Plan, the Company has not proposed or agreed to any
changes to any Employee Benefit Plan that would cause an increase in benefits
under any such Employee Benefit Plan (or the creation of new benefits or plans)
nor to change any employee coverage which would cause an increase in the expense
of maintaining any such Employee Benefit Plan.

 

(xi)                                No Employee Benefit Plan provides benefits
or payments based on or measured by the value of an equity security of or
interest in the Company or any ERISA Affiliate.

 

(xii)                             Except as disclosed on Schedule 3.1(v)(ii), no
Employee Benefit Plan is a plan, agreement or arrangement providing for
benefits, in the nature of severance benefits, and the Company does not have
outstanding any liabilities with respect to any severance benefits available
under any Employee Benefit Plan.

 

(w)                               Employee Matters.

 

(i)                                   The Company has provided to the Parent
lists all current employees of the Company and their hourly rates of
compensation or base salaries (as applicable), the date of last increase in such
compensation or salaries, and all other compensation paid to such employees.  To
the knowledge of the Company, no employee of the Company has any plans to
terminate employment with the Company.  The Company has complied with all Laws
relating to the hiring of employees and the employment of labor, including
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining and the withholding and payment of social security and other Taxes.

 

18

--------------------------------------------------------------------------------


 

(ii)                                Except as set forth on Schedule 3.1(w): 
(A) the Company has neither accrued nor is not delinquent in payments to any of
its employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed by them to date or amounts required to
be reimbursed to such employees and, upon termination of the employment of any
such employees, neither the Parent nor the Company will by reason of any event,
fact or circumstance occurring or existing prior to the Closing be liable to any
of such employees for severance pay or any other payments; (B) there is no
unfair labor practice complaint against the Company pending before the National
Labor Relations Board or any other Governmental Authority; (C) there is no labor
strike, material dispute, slowdown or stoppage actually pending or, to the
knowledge of the Company, threatened against the Company; (D) the Company has
not experienced any significant deterioration in its relationship with its
employees; and (E) no labor union currently represents the employees of the
Company and, to the knowledge of the Company, no labor union has taken any
action with respect to organizing the employees of the Company.

 

(iii)                             Except for payment of the Merger Consideration
to the Shareholders, neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will:  (A) result in
any payment (including, without limitation, severance, unemployment
compensation, golden parachute, bonus or otherwise) becoming due to any director
or employee of the Company, under any Employee Benefit Plan or otherwise;
(B) increase any compensation or benefits payable under any Employee Benefit
Plan or otherwise; or (C) result in the acceleration of the time of payment or
vesting of any such compensation benefits.  No Employee Benefit Plan or other
arrangement provides benefits or payments contingent upon, triggered by or
increased as a result of a change in the ownership or effective control of the
Company.

 

(x)            Brokerage Fees.  The Company has not engaged or authorized any
broker, investment banker or other Person to act on its behalf, directly or
indirectly, as a broker or finder who might be entitled to a fee, commission or
other remuneration in connection with the transactions contemplated by this
Agreement.

 

(y)                                 Books and Records. All accounts, books,
ledgers and official and other records prepared and kept by the Company are
true, complete and accurate in all material respects and have been kept in
accordance with sound business practices.

 

(z)                                   Disclosure.  No representation or warranty
made by the Company in this Agreement, nor any information contained in any
Ancillary Document to be delivered by the Company or the Shareholder pursuant
hereto, or any information relating to the Company provided or made available to
the Parent in connection with the transactions contemplated hereby, contains any
untrue statement of a material fact, or omits or will omit to state a material
fact necessary to make the statements or facts contained herein or therein not
misleading in any material respect in light of the circumstances under which
they were made.

 

3.2                                 Representations and Warranties of the
Shareholders.  The Shareholders, severally but not jointly, hereby represent and
warrant to the Parent as follows:

 

19

--------------------------------------------------------------------------------


 

(a)                                  Authority.  Each Shareholder has all
corporate or limited liability company power or legal capacity and authority to
enter into and deliver this Agreement and each of the Ancillary Documents to
which such Shareholder is a party, to carry out such Shareholder’s obligations
hereunder and under such Ancillary Document and to consummate the transactions
contemplated hereby and by such Ancillary Documents.  All actions,
authorizations and consents required by Law for the execution, delivery and
performance by each Shareholder of this Agreement and each Ancillary Document to
which such Shareholder is a party, and the consummation of the transactions
contemplated hereby and thereby, have been properly taken or obtained.

 

(b)                                 Execution and Delivery.  This Agreement has
been, and each Ancillary Document to which it is a party will be at the Closing,
duly authorized, executed and delivered by such Shareholder and constitutes or
will constitute at the Closing a legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with their
respective terms and conditions, except as enforceability thereof may be limited
by applicable bankruptcy, reorganization, insolvency or other similar laws
affecting or relating to creditors’ rights generally or by general principles of
equity.

 

(c)                                  No Conflicts.  The execution, delivery and
performance by each Shareholder of this Agreement and each Ancillary Document to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not violate, conflict with or result in a
breach of any term, condition or provision of, or require the consent of any
Person under, or result in the creation of or right to create any Lien upon any
of the assets of such Shareholder under, (i) any Laws to which such Shareholder
or any of its or his assets are subject, (ii) any permit, judgment, order, writ,
injunction, decree or award of any Governmental Authority to which such
Shareholder or any of its or his assets are subject, (iii) with respect to a
Shareholder that is an entity, the certificate of formation or incorporation or
the operating agreement or bylaws of such Shareholder (or their equivalent), or
(iv) any license, indenture, promissory note, bond, credit or loan agreement,
lease, agreement, commitment or other instrument or document to which such
Shareholder is a party or by which such Shareholder or any of its or his assets
are bound.

 

(d)                                 Governmental Consents.   No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Authority, is required to be obtained by each Shareholder
in connection with or as a result of the execution and delivery of this
Agreement or any of the Ancillary Documents, or the performance of such
Shareholder’s obligations hereunder or thereunder.

 

(e)                                  Organization, Standing and Qualification. 
Each Shareholder that is an entity is a corporation or limited liability company
duly incorporated, validly existing and in good standing under the Laws of the
jurisdiction of its organization.  Each such Shareholder has all corporate or
limited liability company power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.

 

20

--------------------------------------------------------------------------------


 

(f)                                    Ownership.  Each Shareholder owns,
beneficially and of record, free and clear of any Liens, such number of Company
Shares as is set forth opposite his or its name on Schedule 3.1(f).  At the
Closing, upon delivery of and payment for such Company Shares as provided in
this Agreement, all of the Company Shares owned by each Shareholder shall be
transferred to the Parent, and the Parent shall have good and valid title to
such Company Shares, free and clear of any Liens.  Except as disclosed in
Schedule 3.1(f), there are no outstanding subscriptions, options, warrants,
calls, contracts, demands, commitments, convertible or exchangeable securities,
profits interests, conversion rights, preemptive rights, rights of first refusal
or other rights, agreements, arrangements or commitments of any nature
whatsoever under which a Shareholder is or may become obligated to sell, assign
or transfer any shares of capital stock of the Company owned by such
Shareholder.

 

(g)                                 Brokerage Fees.  None of the Shareholders
have engaged or authorized any broker, investment banker or other Person to act
on its behalf, directly or indirectly, as a broker or finder who might be
entitled to a fee, commission or other remuneration in connection with the
transactions contemplated by this Agreement.

 

3.3                               Representations and Warranties of the Parent.
The Parent hereby represents and warrants to the Shareholders as follows:

 

(a)                                  Authority.  The Parent has all necessary
power and authority to enter into and deliver this Agreement and each of the
Ancillary Documents to which it is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and by the Ancillary Documents.  All actions, authorizations and consents
required by Law for the execution, delivery and performance by Parent of this
Agreement and each Ancillary Document to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, have been or
prior to the Closing will have been properly taken or obtained.

 

(b)                                 Execution and Delivery.  This Agreement has
been, and each Ancillary Document to which the Parent is a party will be at the
Closing, duly authorized, executed and delivered by the Parent and constitutes a
legal, valid and binding obligation of the Parent, enforceable against the
Parent in accordance with its terms and conditions, except as enforceability
thereof may be limited by applicable bankruptcy, reorganization, insolvency or
other similar laws affecting or relating to creditors’ rights generally or by
general principles of equity.

 

(c)                                  No Conflicts.  The execution, delivery and
performance by the Parent of this Agreement and each Ancillary Document to which
it is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not violate, conflict with or result in a breach of any
term, condition or provision of, or require the consent of any Person under, or
result in the creation of or right to create any Lien upon any of the assets of
the Parent under, (i) any Laws to which the Parent or any of its assets are
subject, (ii) any judgment, order, writ, injunction, decree or award of any
Governmental Authority to which the Parent or any of its assets are subject,
(iii) the Certificate of Incorporation or Bylaws of the Parent, or (iv) any
license, indenture, promissory note, bond, credit or loan agreement, lease,
agreement, commitment or other instrument or document to which the Parent is a
party or by which any of

 

21

--------------------------------------------------------------------------------


 

its assets are bound, except where, in the case of clause (iv), such violation,
conflict, breach, etc. would not, individually or in the aggregate, have a
Material Adverse Effect on the Parent.

 

(d)                                 Governmental Consents.   No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Authority, is required to be obtained by the Parent in
connection with or as a result of the execution and delivery of this Agreement
or any of the Ancillary Documents, or the performance of its obligations
thereunder.

 

(e)                                  Organization, Standing and Qualification. 
The Parent is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware (or such other applicable
jurisdiction of incorporation or formation).  The Parent has all requisite power
and authority to own, lease and operate its properties and to carry on their
businesses as now being conducted, to use their names and are duly qualified,
licensed or authorized to do business and in good standing, in each jurisdiction
where the nature of the activities conducted by them or the character of the
properties owned, leased or operated by them require such qualification,
licensing or authorization.

 

(f)                                    Parent Stock.  The authorized capital
stock of the Parent consists of 15,000,000 shares of common stock, par value
$0.01. All of the issued and outstanding shares of capital stock of the Parent
have been duly authorized, validly issued, fully paid and non-assessable. 
Except as disclosed in Schedule 3.3(f) or in any SEC Document, there are no
outstanding subscriptions, options, warrants, calls, contracts, demands,
commitments, convertible or exchangeable securities, profits interests,
conversion rights, preemptive rights, rights of first refusal or other rights,
agreements, arrangements or commitments of any nature whatsoever under which the
Parent is or may become obligated to issue, redeem, assign or transfer any
shares of capital stock or purchase or make payment in respect of any shares of
capital stock of the Parent now or previously outstanding, and there are no
outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to or any shares of its capital stock.  Except as set forth on
Schedule 3.3(f) or in any SEC Document, none of the Parent’s stock purchase
agreements or stock option documents contains a provision for acceleration of
vesting (or lapse of a repurchase right) upon the occurrence of any event or
combination of events.  Except as set forth on Schedule 3.3(f) or in any SEC
Document, the Parent has never adjusted or amended the exercise price of any
stock options previously awarded, whether through amendment, cancellation,
replacement grant, repricing, or any other means.

 

(g)                                 SEC Documents; Financial Statements.  The
Parent has filed, on a timely basis (except as permitted by Rule 12b-25 under
the Exchange Act), all forms, reports and documents that to its knowledge were
required to be filed by it with the SEC since the end of its last fiscal year. 
The SEC Documents (i) complied in all material respects in accordance with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations promulgated thereunder, and (ii) did not at the time
they were filed (or if amended or superseded by a filing prior to the date of
this Agreement, then on the date of such filing) to its knowledge contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  Except
as set forth on Schedule

 

22

--------------------------------------------------------------------------------


 

3.3(g), all material agreements to which the Parent is a party or to which the
property or assets of the Parent are subject are, to its knowledge, included as
part of or specifically identified in the SEC Documents to the extent required
by the rules and regulations of the SEC as in effect at the time of filing.  The
Parent has to its knowledge prepared and filed with the SEC all filings and
reports required by the Securities Act and the Exchange Act to make the Parent’s
filings and reports current in all respects. Since the end of its last fiscal
year, the financial statements included in SEC Documents filed by the Parent
(the “Parent Financial Statements”) fairly present in all material respects, and
the Parent Financial Statements included in SEC Documents filed after the date
of this Agreement will fairly present in all material respects, the consolidated
financial position of the Parent as of the dates indicated and the consolidated
income, changes in shareholders’ equity and cash flows of the Parent for the
periods then ended and each such financial statement has been or will be, as the
case may be, prepared in conformity with GAAP applied on a consistent basis,
except that the unaudited interim financial statements were or are subject to
normal and recurring year-end adjustments (which individually and in the
aggregate are not material), and may not contain certain related notes as may be
permitted by the applicable rules promulgated by the SEC.  The Parent Financial
Statements included in the SEC Documents comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto in effect at the time of filing.  All “off-balance sheet
arrangements” (as defined in Item 303(a)(4) of Regulation S-K promulgated by the
SEC) which the Parent is required to disclose under Item 303(a) of Regulation
S-K in its SEC Documents are set forth in the SEC Documents.  The Parent
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, and (v) the Parent is otherwise in compliance with
the Securities Act, the Exchange Act and all other rules and regulations
promulgated by the SEC and applicable to the Parent, including such rules and
regulations to implement the Sarbanes-Oxley Act of 2002, as amended.

 

(h)                                 Brokerage Fees.  The Parent has not engaged
or authorized any broker, investment banker or other Person to act on its
behalf, directly or indirectly, as a broker or finder who might be entitled to a
fee, commission or other remuneration in connection with the transactions
contemplated by this Agreement.

 

(i)                                     Disclosure.  No representation or
warranty made by the Parent in this Agreement, nor any information contained in
any Ancillary Document to be delivered by the Parent pursuant hereto, or any
information relating to the Parent provided or made available to the Parent in
connection with the transactions contemplated hereby, including any SEC
Document, contains any untrue statement of a material fact, or omits or will
omit to state a material fact necessary to make the statements or facts
contained herein or therein not misleading in any material respect in light of
the circumstances under which they were made.

 

23

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CERTAIN COVENANTS

 

4.1           Conduct of Business Pending the Closing.  The Company hereby
covenants and agrees that, prior to the Closing, except as contemplated by this
Agreement or as set forth in Schedule 4.1, it shall (and each of the
Shareholders hereby covenants and agrees to cause the Company to comply with the
provisions of this Section 4.1):

 

(a)           conduct its business in the usual, regular and ordinary course
consistent with recent past practice and use its commercially reasonable efforts
to take, or refrain from taking, as the case may be, any action which would
cause the representations and warranties made in Section 3.1, including, without
limitation, Section 3.1(j), to become untrue or inaccurate; and

 

(b)           use its commercially reasonable efforts to maintain and preserve
its business organization and relationships with its customers, vendors,
suppliers and others having business dealings with it and retain the services of
its officers and employees.

 

4.2           Tax Matters; Cooperation and Records Retention.  The Parent and
the Company will (i) each provide the other with such assistance as may
reasonably be requested by any of them in connection with the preparation of any
Tax Return, audit or other examination by any taxing authority or judicial or
administrative proceedings relating to liability for Taxes, (ii) each retain and
provide the other with any records or other information which may be relevant to
such Tax Return, audit or examination, proceeding or determination, and
(iii) each provide the other with any final determination of such audit or
examination, proceeding or determination that affects any amount required to be
shown on any Tax Return of the other for any period.  Without limiting the
generality of the foregoing, the Parent and the Company will retain, until the
applicable statutes of limitations (including all extensions) have expired,
copies of all Tax Returns, supporting work schedules and other records or
information which may be relevant to such Tax Returns for all Tax periods or
portions thereof ending on or before the Closing and will not destroy or
otherwise dispose of any such records without first providing the other party
with a reasonable opportunity to review and copy the same.

 

4.4           Reasonable Efforts; Assurances.  Upon the terms and subject to the
conditions of this Agreement, each of the parties hereto shall use all
reasonable efforts to take or cause to be taken all action, and to do or cause
to be done, and to assist and cooperate with the other parties in doing, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement,
including using commercially reasonable efforts to (a) obtain all consents or
approvals required or desirable in connection with the transactions contemplated
hereby, (b) effect promptly all necessary or appropriate registrations or
filings with any Governmental Authorities, and (c) fulfill or cause the
fulfillment of the conditions to Closing set forth in Article V.  In case at any
time after the Closing Date any further action is reasonably necessary or
desirable to carry out the purposes of this Agreement, each of the parties
hereto shall take such further action without additional consideration.

 

24

--------------------------------------------------------------------------------


 

4.5           Notification of Certain Matters.  The Company and Parent shall
promptly notify each other in writing:

 

(a)           if, subsequent to the date of this Agreement and prior to the
Closing Date, either of them becomes aware of the occurrence of any event or the
existence of any fact that would render any of the representations and
warranties made by it (and, in case of the Company, made by any Shareholder) in
Sections 3.1, 3.2 or 3.3, as the case may be, if made on or as of the date of
such event or the Closing Date, inaccurate or untrue (other than with respect to
representations and warranties made as of a specified date);

 

(b)           of any breach by either of them of any of its (and, in case of the
Company, any of the Shareholders’) covenant or agreement contained in this
Agreement;

 

(c)           of any notice or other communication from any third party alleging
that the consent of such third party is or may be required in connection with
the transactions contemplated by this Agreement;

 

(d)           of any notice or other communication from any Governmental
Authority in connection with or relating to the transactions contemplated
hereby; or

 

(e)           if the Company or any Shareholder become aware of any material
deterioration in the relationship with any customer, supplier or employee of the
Company.

 

4.6           Transfer Taxes.  All stock transfer, real estate transfer,
documentary, stamp, recording and other similar Taxes (including interest,
penalties and additions to any such Taxes) (“Transfer Taxes”) incurred in
connection with the Transactions shall be paid by either Merger Sub or the
Surviving Entity (provided any such payments shall not be funded, directly or
indirectly, by the Company), and the Company shall cooperate with Merger Sub and
Parent in preparing, executing and filing any Tax Returns with respect to such
Transfer Taxes.

 

ARTICLE V

 

CONDITIONS TO CLOSING

 

5.1           Conditions to Obligation of the Company.  The obligation of the
Company to consummate the transactions contemplated hereby shall be subject to
the satisfaction on or prior to the Closing of the following conditions (any of
which may be waived in writing by the Company):

 

(a)           the Parent shall have performed and complied with all obligations
and agreements required to be performed and complied with by it hereunder on or
prior to the Closing (including, without limitation, those specified in
Section 6.3);

 

25

--------------------------------------------------------------------------------


 

(b)           the representations and warranties of the Parent contained in this
Agreement shall be true and correct as of the Closing Date as if made as of such
date (other than those representations and warranties that address matters only
as of a particular date or only with respect to a specific period of time, which
need only be true and correct as of such date or with respect to such period);

 

(c)           there shall be no order, decree or ruling by any Governmental
Authority nor any action, suit, claim or proceeding by or before any
Governmental Authority shall be pending, which seeks to restrain, prevent or
materially delay or restructure the transactions contemplated hereby or by any
Ancillary Document, or which otherwise questions the validity or legality of any
such transactions;

 

(d)           there shall be no statute, rules, regulation or order enacted,
entered or enforced or deemed applicable to the transactions contemplated hereby
which would prohibit or, render illegal the transactions contemplated by this
Agreement or the Ancillary Documents;

 

(e)           each of the documents to be delivered by the Parent pursuant to
Section 6.3 shall have been so delivered by the Parent at the Closing;

 

(f)            the Company and Steven Ow shall have entered into an amended and
restated promissory note (“Amendment to Ow Note”) in the principal amount of
approximately $521,000, such that the maturity date of said note is extended to
April 4, 2010 accruing interest at 8% annually on a simple basis commencing from
the close of transaction with interest and principal payable upon maturity; and

 

(g)           the Company shall have entered into a settlement and release
agreement converting all accrued salary of Toni Ow (approximately $7,000) into a
two-year note bearing 8% annual simple interest with interest and principal
payable upon maturity (“Toni Ow Settlement”).

 

5.2           Conditions to Obligation of the Parent.  The obligation of the
Parent to consummate the transactions contemplated hereby shall be subject to
the satisfaction on or prior to the Closing of the following conditions (any of
which may be waived in writing by the Parent):

 

(a)           the Company and Steven Ow shall have entered into an amended and
restated promissory note (“Amendment to Ow Note”) in the principal amount of
approximately $521,000, such that the maturity date of said note is extended to
April 4, 2010 accruing interest at 8% annually on a simple basis commencing from
the close of transaction with interest and principal payable upon maturity;

 

(b)           the Company shall have entered into a settlement and release
agreement converting all accrued salary of Toni Ow (approximately $7,000) into a
two-year note bearing

 

26

--------------------------------------------------------------------------------


 

8% annual simple interest with interest and principal payable upon maturity
(“Toni Ow Settlement”);

 

(d)           the Shareholders and the Company shall have performed or complied
with all obligations and agreements required to be performed or complied with by
any of them hereunder on or prior to the Closing (including, without limitation,
those specified in Section 6.2);

 

(e)           the representations and warranties of the Shareholders and the
Company contained in this Agreement shall be true and correct as of the Closing
Date as if made as of such date (other than those representations and warranties
that address matters only as of a particular date or only with respect to a
specific period of time, which need only be true and correct as of such date or
with respect to such period);

 

(f)            there shall be no order, decree or ruling by any Governmental
Authority nor any action, suit, claim or proceeding by or before any
Governmental Authority shall be pending, which seeks to restrain, prevent or
materially delay or restructure the transactions contemplated hereby or any
Ancillary Document, or which otherwise questions the validity or legality of any
such transactions;

 

(g)           there shall be no statute, rules, regulation or order enacted,
entered or enforced or deemed applicable to the transactions contemplated hereby
which would prohibit or render illegal the transactions contemplated by this
Agreement or the Ancillary Documents;

 

(h)           the Company shall have obtained on terms and conditions
satisfactory to the Parent all consents and approvals of third parties
(including Governmental Authorities) that are required (i) for the consummation
of the transactions contemplated hereby or any Ancillary Document, or (ii) in
order to prevent a breach of, a default under or a termination, material change
in the terms or conditions or material modification of, any Material Agreement
as a result of the consummation of the transactions contemplated hereby;

 

(i)            each of the documents to be delivered by Shareholders or the
Company pursuant to Section 6.2 shall have been so delivered by Shareholders or
the Company at the Closing; and

 

(j)            no Shareholder shall have exercised Dissenter’s Rights.

 

ARTICLE VI

 

CLOSING

 

6.1           Closing.  The closing (the “Closing”) of the Merger shall take
place at the offices of AML  Communications, 1000 Avenida Acaso, Camarillo,
California 93012 at 10:00 a.m., Pacific Daylight Time, on the   Business Day
following the satisfaction (or, to the extent permitted by Law, waiver by the
party or parties entitled to the benefits thereof) of the conditions set forth
in Sections 5.1 and 5.2 (other than those conditions that by their nature are to
be

 

27

--------------------------------------------------------------------------------


 

satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other place, time and date as shall be agreed in writing
by the Parent and the Company.  The date on which the Closing occurs is referred
to in this Agreement as the “Closing Date.”

 

6.2           Company’s Deliveries at Closing.  At the Closing, the Company
shall deliver or cause to be delivered to the Parent all of the following:

 

(a)           the Certificates that immediately prior to the Effective Time
represented outstanding Company Shares whose shares were converted into the
right to receive Merger Consideration pursuant to Section 2.1(c), together with
a duly executed  letter of transmittal;

 

(b)           the corporate minute book, seal, and stock ledger of the Company;

 

(c)           evidence that the Company has obtained on terms and conditions
reasonably satisfactory to the Company all consents and approvals of third
parties (including Governmental Authorities) that are required (i) for the
consummation of the transactions contemplated hereby or (ii) in order to prevent
a material breach of, a default under or a termination, material change in the
terms or conditions or material modification of, any Contract as a result of the
consummation of the transaction contemplated hereby;

 

(d)           certified resolutions of the Board of Directors and Shareholders
of the Company authorizing the consummation of the transactions contemplated by
this Agreement;

 

(e)           a certificate of good standing of the Company from the state of
California as of the most recent practicable date;

 

(f)            certificates of the Company, in form and substance reasonably
satisfactory to the Company, dated the Closing Date, certifying compliance with
the conditions set forth in Sections 5.2(d) and 5.2(e);

 

(i)            copies of executed Amendment to Ow Note and Toni Ow Settlement;

 

(j)            letter of resignation from Steven Ow as Chairman of the Board,
Chief Executive Officer, President and director of the Company; and

 

(i)            such other documents and instruments as shall be reasonably
necessary to effect the transactions contemplated hereby.

 

6.3           Parent’s Deliveries at Closing.  At the Closing, the Parent shall
deliver or cause to be delivered to the Company all of the following:

 

(a)           certified resolutions of the Board of Directors of the Parent
authorizing the consummation of the transactions contemplated by this Agreement;

 

(b)           certified resolutions of the Board of Directors and Stockholders
of the Merger Sub authorizing the consummation of the transactions contemplated
by this Agreement;

 

28

--------------------------------------------------------------------------------


 

(c)           a Form D pursuant to Regulation D promulgated under the Securities
Act, the filing of which will be effected within fifteen (15) days of Closing;

 

(d)           such other documents and instruments as shall be reasonably
necessary to effect the transactions contemplated hereby.

 

6.4           Post Closing Obligations.

 

Parent shall enter into an option agreement with Steven Ow for 1,200,000
options, an option agreement with Larry Janssen for 58,605 options, and a
warrant agreement with Jeffrey Romney for 816 warrants to purchase Parent common
stock at an exercise price of $1.20 per share.  Ow and Janssen agree that his
respective option agreements described in Sections 6.4 will be governed under
the Parent’s applicable stock option plan. Ow agrees that the option shall not
be effective until the increase in the number of shares underlying such stock
option plan has been approved by the Parent’s Board of Directors and the holders
of a majority of shares of Parent common stock.  The Parent’s Board of Directors
shall approve such increase prior to the closing.  Parent shall submit such
increase in the option plan to a vote at the shareholder meeting at or prior to
September 2008.

 

6.5           Other Documents.  The parties agree to execute and deliver on or
before the Closing all other documents that are reasonably necessary or
desirable in order to consummate the transactions contemplated hereby and to
carry out the intent of this Agreement.

 

6.6           Expenses.  Except as otherwise specifically provided herein, the
Shareholders, the Company, Merger Sub, and the Parent, shall each pay their own
expenses, including, but not limited to, attorneys’, accountants’, financial
advisors’ and brokers’ or finders’ fees, incurred in connection with the
transactions contemplated hereby (“Expenses”).  It is the express intention of
the parties that the Company shall remain responsible for all Expenses incurred
by the Company, its Affiliates or their respective agents in connection with the
transactions contemplated hereby.

 

ARTICLE VII

 

TERMINATION

 

7.1           Termination.  This Agreement may be terminated at any time prior
to the Closing:

 

(a)           by mutual consent of the Parent and the Company;

 

(b)           by either the Parent or the Company if the Closing shall not have
been consummated on or before March 15, 2008 (provided that the terminating
party is not otherwise in material breach of its obligations under this
Agreement), which date may be extended by written agreement of the Parent and
the Company; or

 

(c)           by either the Parent or the Company, if a permanent injunction or
other order by any Federal or state court which would make illegal or otherwise
restrain or prohibit the

 

29

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby shall have been issued and
shall have become final and non-appealable.

 

7.2           Effect of Termination.  In the event of the termination of this
Agreement in accordance with this Article VII, this Agreement shall thereafter
become void and there shall be no liability on the part of any party hereto or
their respective directors, officers, stockholders or agents, except that any
such termination shall be without prejudice to the rights of any party hereto
arising out of any breach by any other party of this Agreement.

 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1           Survival; Indemnity.  The representations, warranties, covenants
and agreements of the parties contained in this Agreement, and the
indemnification rights set forth in this Article VIII, shall survive the
Closing.  Notwithstanding the foregoing, the representations and warranties of
the parties shall only so survive until the first anniversary of the Closing
Date (the period from the Closing Date to such applicable date is hereinafter
referred to as the “Survival Period”).  Nothing contained in the foregoing
sentence shall prevent recovery under this Article after the expiration of the
Survival Period so long as the party making a claim or seeking recovery complies
with the provisions of clause (x) and (y) of the following sentence. No party
shall have any claim or right of recovery for any breach of a representation,
warranty, covenant or agreement unless (x) written notice is given in good faith
by that party to the other party of the representation, warranty, covenant or
agreement pursuant to which the claim is made or right of recovery is sought
setting forth in reasonable detail the basis for the purported breach of the
representation, warranty, covenant or agreement, the amount or nature of the
claim being made, if then ascertainable, and the general basis therefor and
(y) such notice is given prior to the expiration of the Survival Period.

 

8.2           General Indemnification by the Shareholders and the Company.  The
Shareholders, jointly and severally, agree to indemnify the Parent and its
officers, directors, shareholders, employees, Affiliates, attorneys, accountants
and agents (the “Parent Parties”), and hold them harmless from and against any
and all damages, losses, liabilities, costs and expenses (including, without
limitation, reasonable expenses of investigation and reasonable attorneys’ fees
and expenses in connection with any action, suit or proceeding) (collectively,
“Parent Damages”) incurred or suffered by the Parent Parties as a result of any
breach or inaccuracy of any representation, warranty, covenant or agreement of
the Shareholders or the Company contained in this Agreement, or any certificate
delivered by the Shareholders or the Company pursuant to this Agreement
(including without limitation, any Investor Representation Letter), other than
any breach or inaccuracy of any representation or warranty contained in
Section 3.2 or in any Investor Representation Letter, as to which the
Shareholders, severally but not jointly, agree to indemnify the Parent Parties
as aforesaid.

 

8.3           Indemnification by Parent.  The Parent agrees to indemnify the
Shareholders from and after the Closing and to hold the Shareholders and their
respective officers, directors, stockholders, employees, Affiliates, attorneys,
accountants and agents (the “Shareholder

 

30

--------------------------------------------------------------------------------


 

Parties”) harmless from and against any and all damages, losses, liabilities,
costs and expenses (including, without limitation, reasonable expenses of
investigation and reasonable attorneys ‘ fees and expenses in connection with
any action, suit or proceeding) (collectively, “Shareholder Damages”) incurred
or suffered by the Shareholder Parties arising out of any breach of any
representation, warranty, covenant or agreement of the Parent.

 

8.4           Indemnification Procedures

 

(a)           Notification of Claims.  Upon any party (the “Indemnified Party”)
becoming aware of a fact, condition or event that constitutes a basis for a
claim for Parent Damages or Shareholder Damages, as the case may be, in respect
thereof against the other party (the “Indemnifying Party”) under Section 8.2 or
8.3, if such a claim is to be made, the Indemnified Party will with reasonable
promptness and specificity notify the Indemnifying Party or Parties in writing
of such fact, condition or event.  The failure to notify the Indemnifying Party
or Parties under this Section 8.4 shall not relieve any Indemnifying Party of
any liability that it may have to the Indemnified Party except to the extent
that such failure to notify shall have resulted in a waiver of any lawful and
valid affirmative defense to any third-party claim or otherwise materially
prejudices the Indemnifying Party or Parties in connection with the
administration or defense of such third-party claim.

 

(b)           Third-Party Claims.

 

(i)            Upon receipt by the Indemnifying Party or Parties of any notice
of claim for indemnification hereunder arising from a third-party claim, the
Indemnifying Party or Parties shall assume the administration and defense of
such third-party claim with counsel that is reasonably satisfactory to the
Indemnified Party and shall proceed with the administration and defense of such
third-party claim diligently and in good faith; provided, however, that any
Indemnifying Party shall be entitled to assume the administration and defense of
such third-party claim only if it agrees in writing with the Indemnified Party
that it is obligated to indemnify the Indemnified Party pursuant to this
Article with respect to such third-party claim; and provided, further that no
Indemnifying Party shall be entitled to assume the administration and defense of
any third-party claim that (A) seeks an injunction or other equitable relief
that might materially and adversely affect any Indemnified Party, or
(B) involves any criminal action or any claim that could reasonably be expected
to result in a criminal action against any Indemnified Party.  Each parties’
counsel in connection with this transaction shall be deemed to be reasonably
satisfactory to the other party for purposes of this Section 8.4(b)(i).  The
Indemnified Party shall be fully consulted by the Indemnifying Party or Parties
and shall have the right to participate, at its own expense, in the
investigation, administration and defense of such third-party claim.  Any party
hereto receiving notice of any proposed settlement of any such third-party claim
shall promptly provide a copy of such notice to the other parties hereto.  The
Indemnifying Party or Parties shall not have the right to settle or compromise
any third-party claim for which indemnification is being sought hereunder
without the consent of the Indemnified Party unless as a result of such
settlement or compromise the Indemnified Party is fully discharged and released
from any and all liability with respect to such third-party claim. The
Indemnified Party shall make available to the Indemnifying Party or Parties and
its counsel all books, records, documents and other information relating to any
third-party claim for which indemnification is sought hereunder, and

 

31

--------------------------------------------------------------------------------


 

the parties to this Agreement shall render to each other reasonable assistance
in the defense of any such third-party claim.

 

(ii)           Notwithstanding any other provision of this Agreement, if the
Indemnified Party is not entitled to defend a third-party claim under
Section 8.4(b)(i), the Indemnified Party shall have the absolute right, at its
election (to be exercised in its sole discretion by written notice to the
Indemnifying Party or Parties) to assume from the Indemnifying Party or Parties
the administration and defense of any such third-party claim against the
Indemnified Party with counsel that is reasonably satisfactory to the
Indemnifying Party.  In such event, the Indemnified Party shall proceed with the
administration and defense of such third-party claim(s) diligently and in good
faith, and the Indemnifying Party shall be fully consulted by the Indemnified
Party or Parties and shall have the right to participate, at its own expense, in
the investigation, administration and defense of such third-party claim.  The
Indemnifying Party or Parties shall be responsible for the costs and expenses of
the administration and defense of such claim(s) incurred prior to the
Indemnified Party or Parties’ assumption of the administration and defense of
such claim(s) and shall not be responsible for costs and expenses incurred after
such assumption, and the Indemnifying Party shall have the right to participate
in, but not control, the defense of such claim(s) at the sole cost and expense
of the Indemnifying Party.

 

ARTICLE IX

 

SHAREHOLDER REPRESENTATIVE

 

9.1           Appointment and Powers of Shareholder Representative.  By virtue
of their execution and delivery of this Agreement, the Shareholders shall be
deemed to have irrevocably constituted and appointed, effective as of the date
of this Agreement, Steven Ow (the “Shareholder Representative”), as their true
and lawful agent and attorney-in-fact to enter into any agreement in connection
with the transactions contemplated by this Agreement, to exercise all or any of
the powers, authority and discretion conferred on it hereunder, to waive any
terms and conditions of this Agreement, to give and receive notices and
communications, to authorize delivery to the Parent of any portion of the Merger
Consideration in satisfaction of indemnification claims by the Parent, to object
to such deliveries, to agree to, negotiate, enter into settlements and
compromises of, and to take all actions necessary or appropriate in the judgment
of the Shareholder Representative for the accomplishment of the foregoing.

 

9.2           Notice of Third Party Claims; Binding Effect, Etc.  Any notice of
any third party claim for which the Parent is an Indemnified Party shall be
deemed to have been delivered by the Parent to the Shareholders pursuant to
Section 8.4(b) if validly delivered to the Shareholder Representative. The
Shareholders shall be bound by all actions taken by and all omissions of the
Shareholder Representative in its capacity thereof.  The Shareholder
Representative shall at all times act in its capacity as Shareholder
Representative in a manner that the Shareholder Representative believes in good
faith to be in the best interest of the Shareholders as a group.

 

32

--------------------------------------------------------------------------------


 

9.3           Limitation on Liability.  Neither the Shareholder Representative
nor its respective shareholders, officers, directors, affiliates, members,
agents or representatives shall be liable to any Shareholder or any of its or
his shareholders, officers, directors, affiliates, heirs, estate, successors,
assigns and agents for any error of judgment, or any action taken, suffered or
omitted to be taken, under this Agreement, except in the case of its gross
negligence, bad faith or willful misconduct.  The Shareholder Representative may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts.  The Shareholder Representative shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement.  As to any matters not
expressly provided for in this Agreement, the Shareholder Representative shall
not be required to exercise any discretion or take any action.  Each Shareholder
severally shall indemnify and hold harmless and shall reimburse the Shareholder
Representative from and against such Shareholder’s ratable share of any and all
liabilities, losses, damages, claims, costs or expenses suffered or incurred by
the Shareholder Representative arising out of or resulting from any action taken
or omitted to be taken by the Shareholder Representative under this Agreement,
other than such liabilities, losses, damages, claims, costs or expenses arising
out of or resulting from the Shareholder Representative’s gross negligence, bad
faith or willful misconduct (the “Shareholder Representative Expenses”).  The
Shareholder Representative shall be entitled to reimbursement of expenses..  The
Shareholder Representative shall make available to each Shareholder reasonable
documentation of the Shareholder Representative Expenses.  Notwithstanding
anything to the contrary, in all matters relating to Article VIII, the
Shareholder Representative shall be the only party entitled to assert the rights
of the Shareholders, and the Shareholder Representative shall perform all of the
obligations of the Shareholders hereunder.  The Parent and the Company shall be
entitled to rely on all statements, representations and decisions of the
Shareholder Representative as those of the Shareholders, without any independent
investigation or verification.

 

ARTICLE X

 

DEFINITIONS

 

For purposes of this Agreement, the following terms and phrases shall have the
following meanings:

 

“Affiliate” shall have the meaning ascribed to it in Rule 405 promulgated under
the Securities Act.

 

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in the State of California are
authorized by law, regulation or executive order to close.

 

“Company Stock Option” shall mean any option to purchase Company Shares granted
under a plan or otherwise.

 

33

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA and any other plan, policy, program, practice, agreement,
understanding or arrangement (whether written or unwritten) providing
compensation or other benefits to any current or former director, officer,
employee or consultant (or to any dependent or beneficiary thereof), of the
Company or any ERISA Affiliate, which are now, or were within the past six
years, maintained by the Company or any ERISA Affiliate, or under which the
Company or any ERISA Affiliate has or could have any obligation or liability,
whether actual or contingent (and including, without limitation, any liability
arising out of an indemnification, guarantee, hold harmless or similar
agreement), including, without limitation, all incentive, bonus, deferred
compensation, vacation, holiday, cafeteria, medical, disability, stock purchase,
stock option, stock appreciation, phantom stock, restricted stock or other
stock-based compensation plans, policies, programs, practices or arrangements.

 

“Environmental Law” shall mean any federal, state, local or foreign law
(including any common law), statute, code, ordinance, rule, regulation or other
requirement relating to the environment, natural resources or public or employee
health and safety, and includes, but not limited to, CERCLA, the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., as amended, the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as amended, the Clean
Water Act, 33 U.S.C. § 2601 et seq., as amended, the Clean Air Act, 42 U.S.C. §
7401 et seq., as amended, the Toxic Substances Control Act, 15 U.S.C. § 6901 et
seq., as amended, the Federal Insecticide, Fungicide, and Rodenticide Act, 7
U.S.C. § 136 et seq., as amended, the Oil Pollution Act of 1990, 33 U.S.C. §
2701 et seq., as amended, the New York Navigation Law, as amended, and the
Occupational Safety and Health Act, 29 U.S.C. § 6901 et seq., as amended.

 

“Environmental Costs and Liabilities” shall mean any and all losses,
liabilities, obligations, damages, fines, penalties, judgments, actions, claims,
costs and expenses (including, without limitation, fees, disbursements and
expenses of legal counsel, experts, engineers and consultants and the costs of
investigation and feasibility studies and remedial activities) arising from or
under any Environmental Law or order or contract with any Governmental Authority
or any other Person.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any entity that, together with the Company, is or
was treated as a single employer under Section 414(b), (c) or (m) of the Code.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“GAAP” shall mean generally accepted accounting principles as in effect in the
United States.

 

34

--------------------------------------------------------------------------------

 


 

“Governmental Authority” shall mean any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign.

 

“Hazardous Materials” shall mean any petroleum or petroleum products,
radioactive materials, asbestos-containing materials, radon gas, PCBs and any
other hazardous or toxic substance, material or waste which is or becomes prior
to the Closing regulated under, or defined as a “hazardous substance,”
“pollutant,” “contaminant,” “hazardous waste,” “toxic chemical,” “hazardous
materials,” “toxic substance” or “hazardous chemical” under any Environmental
Law.

 

“Laws” shall mean all applicable statutes, rules, regulations, ordinances,
orders, writs, injunctions, judgments, decrees, awards or restrictions of any
governmental entity.

 

“Liabilities” shall mean any liability or obligation, including without
limitation, any direct or indirect indebtedness, guaranty, endorsement, claim,
loss, damage, deficiency, cost, expense, obligation or responsibility, whether
known or unknown, fixed or unfixed, choate or inchoate, liquidated or
unliquidated, secured or unsecured.

 

“Liens” shall mean any security interest, mortgage, lien, charge, claims, option
and encumbrance.

 

“Material Adverse Effect” used in connection with a party shall mean any event,
change or effect that is or is reasonably likely to become materially adverse to
the condition (financial or otherwise), properties, assets, liabilities,
businesses, operations, results of operations or prospects of such party and its
subsidiaries, if any, on a consolidated basis.

 

“Pension Plan” shall mean any qualified or non-qualified Employee Pension
Benefit Plan (including, any Multiemployer Plan), as such term is defined in
Section 3(2) of ERISA.

 

“Person” shall mean any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
governmental entity of any kind.

 

“Pre-Closing Period” shall mean all taxable periods ending on or before the
Closing Date and the portion ending on or before the Closing Date of any taxable
period that includes (but does not end on) the Closing Date.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“SEC Documents” shall mean all reports and registration statements filed, or
required to be filed, by the Parent pursuant to the Securities Laws.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Laws” shall mean the Securities Act; the Exchange Act; the
Investment Company Act of 1940, as amended; the Investment Advisers Act of 1940,
as amended; the Trust

 

35

--------------------------------------------------------------------------------


 

Indenture Act of 1939, as amended; and the rules and regulations of the SEC
promulgated thereunder.

 

“Subsidiary” shall mean, as to any Person, any corporation, partnership, limited
liability company or other entity which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors, the
general managers or other persons performing similar functions, are at the time
directly or indirectly owned by such Person; unless otherwise specified,
“Subsidiary” means a Subsidiary of the Company.

 

“Taxes” shall mean taxes, fees, levies, duties, tariffs, imposts, and
governmental impositions or charges of any kind in the nature of (or similar to)
taxes, payable to any federal, state, local or foreign taxing authority,
including (without limitation) (i) income, franchise, profits, gross receipts,
ad valorem, net worth, value added, sales, use, service, real or personal
property, special assessments, capital stock, license, payroll, withholding,
employment, social security, workers’ compensation, unemployment compensation,
utility, severance, production, excise, stamp, occupation, premiums, windfall
profits, transfer and gains taxes, and (ii) interest, penalties, additional
taxes and additions to tax imposed with respect thereto.

 

“Welfare Plan” shall mean any Employee Welfare Benefit Plan, as such term is
defined in Section 3(1) of ERISA.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1         Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
(including delivery by courier service), transmitted by telecopy or mailed by
registered or certified mail, postage prepaid, return receipt requested, or sent
by a nationally recognized overnight courier service, as follows:

 

(a)                                 If to the Parent, to:

 

AML Communications, Inc.

1000 Avenida Acaso

Camarillo, California 93012

 

 

(b)                                 If to the Company, the Shareholders or the
Shareholder Representative, to:

 

Steven Ow

4750 Calle Quetzal

Camarillo, California 93010

 

36

--------------------------------------------------------------------------------


 

or to such other address as the Person to whom notice is to be given may have
previously furnished to the other parties in writing in accordance herewith. 
Notice shall be deemed given on the date received (or, if receipt thereof is
refused, on the date of such refusal).

 

11.2         Amendments and Waivers.  This Agreement may not be amended,
modified or supplemented except by written agreement of the parties hereto.  No
waiver by any party of any non-compliance, default, misrepresentation or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent non-compliance, default, misrepresentation
or breach of warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence.

 

11.3         Interpretation.  The headings preceding the text of Articles and
Sections included in this Agreement and the headings to Exhibits and Schedules
attached to this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement.  The
use of the masculine, feminine or neuter gender herein shall not limit any
provision of this Agreement.  The use of the terms “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation,” respectively.  References to any “Article”, “Section”,
“Exhibit” or “Schedule” shall refer to an Article or Section of, or an
Exhibit or Schedule to, this Agreement.  In any case where the concept of
materiality is applied more than once to qualify any provision of this Agreement
(whether by cross-referencing or incorporation or otherwise), such provision
shall be interpreted as if only one, but the broadest one, of such materiality
qualification applied to it.  Any due diligence review, audit or other
investigation or inquiry undertaken or performed by or on behalf of a party
shall not limit, qualify, modify or amend the representations, warranties or
covenants of, or indemnities made by any other party pursuant to this Agreement,
irrespective of the knowledge and information received (or which should have
been received) therefrom by the investigating party and consummation of the
transactions contemplated herein by a party shall not be deemed a waiver of a
breach of or inaccuracy in any representation, warranty or covenant or of any
other party’s rights and remedies with regard thereto.

 

11.4         Assignment; Binding Upon Successors and Assigns.  None of the
parties hereto may assign or delegate any of its rights or obligations hereunder
without the prior written consent of the other parties hereto.  This Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, legatees, distributees and assigns.

 

11.5         Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors, permitted assigns and legal representatives, and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature.

 

11.6         Counterparts; Facsimiles.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to constitute an original and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to the other parties.  Counterparts may be executed
either in original, faxed form, or “.pdf” form and the parties adopt any
signatures received by a receiving fax machine or an e-mail as original

 

37

--------------------------------------------------------------------------------


 

signatures of the parties; provided, however, that any party providing its
signature in such manner shall promptly forward to the other party an original
of the signed copy of this Agreement which was so faxed or e-mailed.

 

11.7         Governing Law; Venue; Jurisdiction.  The laws of the State of
California (irrespective of its choice of law principles) will govern the
validity of this Agreement, the construction of its terms and the interpretation
and enforcement of the rights and duties of the parties hereto.  This Agreement
shall be enforceable in any court of competent jurisdiction.  In furtherance of
and not in limitation of the foregoing, the parties hereto (i) agree and consent
to the personal jurisdiction and venue of the state and Federal courts sitting
in Los Angeles County, California in any action or proceeding arising out of or
connected in any way with this Agreement, (ii) irrevocably waive, to the fullest
extent permitted by law, any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum, and (iii) agree that service of
process in any such action or proceeding will be sufficient if sent by certified
mail, return receipt requested, to applicable address set forth above, and that
such service shall constitute “personal service,” and further agree to the
invocation of said jurisdiction by service of process in any other manner
authorized by law.

 

11.8         Severability.  If any term or provision of this Agreement shall, to
any extent, be held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to Persons or circumstances other than those as to which it has
been held invalid or unenforceable, shall not be affected thereby and this
Agreement shall be deemed severable and shall be enforced otherwise to the full
extent permitted by law.

 

11.9         Entire Agreement.  This Agreement (including the Schedules and
Exhibits referred to herein and which form a part hereof) and the Ancillary
Documents constitute the entire agreement among the parties hereto and
supersedes all prior agreements and understandings, oral and written, among the
parties hereto with respect to the subject matter hereof except for a
confidentiality agreement by and among the parties hereto, if any.

 

11.10       Schedules and Exhibits.  The Schedules and Exhibits attached hereto
are incorporated herein and made a part hereof for all purposes.

 

11.11.      Construction.  The parties agree that each of them has retained
counsel or has an opportunity to retain counsel but has expressly waived such
opportunity.  The parties have reviewed and had an opportunity to revise this
Agreement and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

 

[signature page follows]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement and Plan of Merger has been duly executed and
delivered by the parties hereto on the date first above written.

 

 

 

SHAREHOLDERS:

 

PARENT:

 

 

 

 

 

 

 

AML COMMUNICATIONS, INC.

 

 

 

 

 

Steven Ow

 

 

 

 

 

By:

 

 

Signature:

 

 

 

Name: Jacob Inbar

 

Common Shares Held: 980,000

 

 

Title:

CEO

 

 

 

 

 

Toni Ow

 

 

 

 

 

MERGER SUB:

 

Signature:

 

 

 

 

Common Shares Held: 1,020,000

 

MICA-TECH ACQUISITION

 

 

 

CORP.

 

Steven and Toni Ow

 

 

 

 

 

 

 

Signature:

 

 

By:

 

 

 

Steven Ow

 

 

Name: Jacob Inbar

 

 

 

 

 

Title: CEO

 

 

 

 

 

 

 

Toni Ow

 

 

 

Common Shares Held: 1,583,333

 

COMPANY:

 

 

 

 

 

Larry Janssen

 

MICA-TECH, INC.

 

 

 

 

 

Signature:

 

 

By:

 

 

Common Shares Held: 175,000

 

 

Name: Steven Ow

 

 

 

 

Title: President

 

Jeff Romney

 

 

 

 

 

 

 

Signature:

 

 

 

 

Common Shares Held: 2,437

 

 

39

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Schedule 3.1(f)

 

Capitalization

 

 

 

Options

 

Stock

 

 

 

 

 

 

 

AML Communications

 

 

 

4,146,400

 

Steven Ow

 

 

 

980,000

 

Toni Ow

 

 

 

1,020,000

 

Steven and Toni Ow

 

 

 

1,583,333

 

Larry Janssen

 

19,000

 

175,000

 

Eric Liefson

 

12,500

 

0

 

Cesar Urquidi

 

3,000

 

0

 

Doug Lai

 

4,500

 

0

 

Kahn Au

 

3,000

 

0

 

Dave Brooks

 

3,750

 

0

 

Dave Derby

 

5,000

 

0

 

Jeff Romney

 

 

 

2,437

 

 

 

 

 

 

 

Total

 

50,750

 

7,907,170

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.1 (n)(iii)

Royalty/License Fee Disclosure

 

1.0 Royalty Paid to Southern California Edison Per Commercialization Agreement
Dated March 8, 2005

 

Royalty paid to Southern California Edison is 10% of covered product per
Section 4. Payment of Royalties and Minimum Sales Compensation.

 

United States Patents  Numbers

 

5,379,320

5,490,134

5,708,679

6,122,261

6,366,244

 

Mica-Tech International pays the royalty.

 

2.0 Royalty Paid to Dr. Ross Fernandes Per Patent License Agreement Dated
November 25, 2002

 

Royalty paid to Dr. Fernandes is 10% of Covered Product per Exhibit B Fixed
Payments & Royalties .

 

United States Patents  Numbers

 

4,709,339

4,829,298

4,799,005

1,257,902

0,314,850

4,801,937

4,894,785

4,818,990

1,328,009

4,904,996

5,029,101

 

Mica-Tech Inc. pays the royalty

 

41

--------------------------------------------------------------------------------